Title: From Thomas Boylston Adams to William Smith Shaw, 24 April 1805
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear Shaw—
Quincy 24th: April 1805

I want the form of a petition to be presented to the Court of Sessions, praying for a Committee to be appointed to assess damages, in case of property damaged by the proprietors of the Middlesex Canal—If you can not find a form, this side of Cambridge, you must go there and obtain one from the Clerks Office of the Sessions, where I presume you will find some on file—
Our Petition must be presented in June & I want to know whether it is necessary to describe by boundaries the farm damaged a& the nature of the Estate held by the proprietors, also the quantity of land taken away, & generally, what damages must be laid in the petition—
Do not fail to procure this information soon, as I am resolved to enter with spirit upon the recovery of damages—
Your’s
T B Adams